         Case
         Case1:20-cv-02438-PGG
              1:20-cv-02438-PGG Document
                                Document10
                                         9 Filed
                                           Filed08/07/20
                                                 08/10/20 Page
                                                          Page11of
                                                                of11




                                                                         MEMO ENDORSED
                                                                         The August 13, 2020 conference is
August 7, 2020                                                           adjourned to September 10, 2020 at
                                                                         11:00 a.m.
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Stelzer v. Breitbart News Network, LLC (1:20-cv-2438-PGG)
                                                                           August 10, 2020
Dear Judge Gardephe,

We represent Plaintiff, Brigitte Stelzer, in the above in-captioned case. We have been in touch
with Defendant continuing to discuss settlement. We respectfully request that the initial
conference scheduled for August 13, 2020 be adjourned 30 days to see if the parties can resolve
the matter.

The Court’s consideration is much appreciated.


                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz

                                                  Counsel for Plaintiff Brigitte Stelzer
